REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 5379333) discloses an X-ray CT apparatus (fig. 1), comprising: processing circuitry configured to: acquire a set tube current waveform (fig. 4 and fig. 5:111-120); have, based on the set tube current waveform, a period of a first tube current and a period of a second tube current, which is lower than the first tube current (fig. 4 and fig. 5:111-120).  The prior art (e.g., US 4481654) also discloses a waveform of a grid voltage such that a first grid voltage is applied during a period corresponding to the period of the first tube current and a second grid voltage, which is higher than the first grid voltage, is applied during a period corresponding to the period of the second tube current (fig. 2). The prior art (e.g., US 2018/0228011 (47,48); and US 2014/0161221 (par. 51)) also disclose other tube current and grid voltage relationships.  
However, the prior art fails to disclose or fairly suggest an X-ray CT apparatus, including: processing circuitry configured to: specify, based on the set tube current waveform, a period of a first tube current and a period of a second tube current, which is lower than the first tube current; and determine a waveform of a grid voltage such that a first grid voltage is applied during a period corresponding to the period of the first tube current and a second grid voltage, which is higher than the first grid voltage, is applied during a period corresponding to the period of the second tube current, in combination with all of the other recitations in the claim. 

Regarding claim 8 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest an X-ray control method, including: specifying, based on the set tube current waveform, a period of a first tube current and a period of a second tube current lower than the first tube current; and determining a waveform of a grid voltage such that a first grid voltage is applied during a period corresponding to the period of the first tube current and a second grid voltage, which is higher than the first grid voltage, is applied during a period corresponding to the period of the second tube current, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884